NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 2, 2021 *
                              Decided September 14, 2021

                                        Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    DIANE P. WOOD, Circuit Judge

                    MICHAEL B. BRENNAN, Circuit Judge

No. 20-2453

SHAWN MURPHY,                                  Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Eastern District of
                                               Wisconsin.

      v.                                       No. 16-cv-1462-pp

NICOLE KAMPHUIS, et al.,                       Pamela Pepper,
     Defendants-Appellees.                     Chief Judge.

                                      ORDER

       Shawn Murphy, a Wisconsin prisoner who says that he has a learning disability,
asserts that officials at Waupun Correctional Institution discriminated against him and
impeded his access to the courts by denying his requests for extra time in the law

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. Rule 34(a)(2)(C).
No. 20-2453                                                                        Page 2

library and suspending his access to legal loans. He sued, claiming that the defendants
had discriminated against him based on his disability and that they had violated his
First Amendment right to access the courts. The district court entered summary
judgment for the defendants, and we affirm.

        Murphy has not directed us to any specific diagnosis in the record, but we accept
for present purposes that he has learning difficulties, including problems with visual
sequencing and visual memory, that make it hard for him to read and spell. He
completed his high school equivalency degree and obtained an associate degree in
electrical engineering, but only by deploying coping strategies to manage the effects of
his impairments.

      Over several years, Murphy filed numerous requests for various
accommodations, including in particular extra time in the prison law library; those
requests were all denied. The prison official in charge of assessing inmates’
accommodation requests found no records of a diagnosed learning disability. A
psychologist, as well as the prison’s education director, librarian, and educational
guidance counselor, all agreed that Murphy did not qualify for a disability-based
accommodation.

       Murphy believes that the denial of extra library time impeded his access to the
courts, a problem that was compounded when his use of the Wisconsin Department of
Corrections’ legal loan program was suspended. Murphy is particularly concerned
about his direct criminal appeal, in which the Wisconsin Court of Appeals summarily
affirmed his sentence after his attorney filed a “no-merit report” under WIS. STAT.
§ 809.32 (the Wisconsin implementation of the procedure described by Anders v.
California, 386 U.S. 738 (1967)). See State v. Murphy, No. 2014AP2237-CRNM, 2015 WL
13122825 (Wis. Ct. App. Mar. 11, 2015). Murphy opposed the motion, but the appeals
court determined that “there [was] no arguable merit to any issue that could be raised
on appeal.” Shortly after that decision, a prison administrator suspended Murphy’s
access to legal loans for 30 days as a sanction for misuse of a prior loan. As a result,
Murphy says, he was not able to file a timely petition asking the Wisconsin Supreme
Court to accept his criminal appeal.

       Murphy sued several prison officials, contending that they violated Title II of the
Americans with Disabilities Act, 42 U.S.C. §§ 12131–12165, Section 504 of the
Rehabilitation Act, 29 U.S.C. §§ 701–796l, and his First Amendment right to meaningful
access to the courts. The defendants moved for summary judgment, arguing that
No. 20-2453                                                                         Page 3

Murphy was not disabled and, regardless, they did not discriminate against him. They
further argued that even if the loan suspension prevented him from seeking review in
the Wisconsin Supreme Court (which they denied), he did not incur any injury because
he had no non-frivolous basis for appeal.

        The district court granted the defendants’ motion. It concluded that Murphy had
raised a material dispute of fact as to whether he had a learning disability. But no
reasonable jury could find that the defendants discriminated against him because of
that disability, primarily because the record showed that the defendants thoroughly
considered his requests for accommodations but concluded he did not need them. As
for his access-to-courts claim, the court explained that it failed because Murphy lacked
evidence that he was prevented from litigating a potentially meritorious claim.

       On appeal, Murphy challenges both aspects of the district court’s ruling. The
appellees’ first rejoinder is that we should dismiss the appeal because Murphy makes
no cogent arguments, see FED. R. APP. P. 28(a)(8), but we construe his briefs generously,
see Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017), and can discern
general arguments for vacating the judgment.

       On the merits, Murphy first asserts that the court should not have dismissed his
disability-discrimination claims. To establish a violation of Title II of the ADA, Murphy
needed to show that “he is a qualified individual with a disability, that he was denied
the benefits of the services, programs, or activities of a public entity or otherwise
subjected to discrimination by such an entity, and that the denial or discrimination was
by reason of his disability.” 42 U.S.C. § 12132; Hildreth v. Butler, 960 F.3d 420, 430 (7th
Cir. 2020). The analysis under the Rehabilitation Act is the same, with the additional
requirement that the relevant institution receive federal funds, as all state corrections
departments do. See Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015).

        The district court did not err, however, because Murphy has offered no evidence
indicating that he was excluded from any prison service or program. Wagoner, 778 F.3d
at 593; Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996). Murphy concedes that he was
not denied access to the library, but he contends that he needed more time there in
order to receive the same benefits as non-disabled prisoners. But failing to provide
reasonable accommodations constitutes disability discrimination only if those
accommodations were necessary to obtain access to the service or program. Hildreth, 960
F.3d at 430–31; Wisconsin Cmty. Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 750–51 (7th
Cir. 2006). While he undoubtedly expressed his desire for more library time, Murphy
No. 20-2453                                                                      Page 4

has not introduced any evidence that he needed that time to prepare legal documents.
See Hildreth, 960 F.3d at 431. (Indeed, there was some evidence that he was wasting the
time he did have.) In the district court and this court, Murphy has filed numerous
documents with citations to legal authority and has not missed any court deadlines
because of insufficient library time. See id. Murphy contends that more library time
would have allowed him more effectively to present his challenges to his sentence, and
that this in turn would have caused the Wisconsin Court of Appeals to understand
them and see their merit. But Murphy responded to his lawyer’s no-merit brief in the
direct appeal, and the court’s order reflects that it understood Murphy’s arguments but
rejected them.

       We also agree with the district court that Murphy’s access-to-courts claim fails
because even if the prison prevented him from petitioning the Wisconsin Supreme
Court, he cannot show that this caused any injury. To substantiate a denial of
meaningful access to the courts, Murphy needed to show that he was prevented from
pressing a nonfrivolous legal claim. See Lewis v. Casey, 518 U.S. 343, 351, 353 (1996);
Ortiz v. Downey, 561 F.3d 664, 671 (7th Cir. 2009). The Wisconsin Court of Appeals
concluded that Murphy’s appeal was frivolous. Murphy has not set forth any
potentially meritorious argument that he could have presented to obtain discretionary
review, let alone to prevail on the merits, in the Wisconsin Supreme Court. The
Constitution does not require the Department of Corrections to fund frivolous appeals.

      We have considered Murphy’s remaining arguments, and none has merit.

                                                                            AFFIRMED